Citation Nr: 0314392	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  02-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for vasomotor 
rhinitis.  

2.  Entitlement to an increased evaluation for lumbar spine 
degenerative arthritis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1943 to April 1946, 
and from August 1962 to March 1979.

This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from November 2001 and 
April 2002 rating decisions by the Houston, Texas 
Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the above claims.  

In September 2002, the veteran testified at a video 
conference before the undersigned, and a transcript of that 
conference is of record.  

The issues of an increased evaluation for lumbar spine 
degenerative arthritis, currently evaluated as 10 percent 
disabling, and service connection for hyperlipidemia and for 
coronary artery disease, are discussed in the remand which 
follows this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's rhinitis is manifested by objective medical 
evidence of nasal polyps and increased severity in 
symptomatology, but without greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction of one side.


CONCLUSION OF LAW

The criteria for a 30 percent rating for vasomotor rhinitis 
are  met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Codes 6522, 6523 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran under the VCAA.  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of the pertinent 
provisions of the VCAA, including the respective 
responsibility of VA and the claimant to provide evidence, in 
a September 2001 letter.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In view of the foregoing, the Board finds 
that the notification duties under the VCAA have been 
satisfied.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this case, the veteran's service medical records are on 
file as is post-service VA and private medical evidence.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2002).  There is no indication of any outstanding 
medical evidence, nor is there any indication that 
outstanding Federal department or agency records exist that 
should be requested.  38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2002).  In view of the 
foregoing, the Board finds that VA has fulfilled the duty to 
assist and notify, and no additional action is necessary.  

II.  Factual Background

Following a June 1981 Board decision, service connection was 
granted in a July 1981 rating for vasomotor rhinosinusitus, 
and a zero percent rating was assigned.  In August 2001, the 
veteran initiated claim for an increased rating.  By way of a 
November 2001 rating decision, the noncompensable, zero 
percent, rating was continued and the disorder was classified 
as vasomotor rhinitis.  

From May 1998 to May 2001, the veteran was treated for mild 
allergic rhinitis by his private physician, Dr. Chinea.  

At a private ear, nose, and throat examination in August 
2001, the veteran was seen for complaints referable to 
rhinitis.  A polyp, small and non-obstructive, was noted, and 
the nasopharynx was clear.  The diagnosis was allergic 
rhinitis, with nasal polyp.  

VA outpatient treatment records show that the veteran was 
diagnosed with seasonal allergic rhinitis in September 2001.  

At VA examination in October 2001, physical examination of 
the nose revealed atrophic mucosa in both nostrils with 
serous exudate but no polyps, and no hypertrophy of the 
inferior turbinates.  The diagnosis was atrophic rhinitis.  

A December 2001 private computerized tomography (CT) scan of 
the sinuses, revealed that the veteran had extensive 
paranasal sinus disease which appeared to most severely 
affect the maxillary sinuses, bilaterally.  It was noted that 
there was considerable abnormal soft tissue density material 
discerned in the right maxillary sinus.  Embedded polyps were 
suspected in the right maxillary sinus.  Embedded polyps in 
the left maxillary sinus could not be excluded.  

In an letter dated in August 2002, the veteran's private 
physician, Dr. Whittaker indicated that he had seen the 
veteran on several occasions for symptoms related to 
vasomotor rhinitis and allergic rhinitis.  He said that the 
veteran's condition continued to worsen and had become a 
constant ailment which directly affected his lifestyle.  It 
was his opinion that the veteran had a service-connected 
medical diagnosis of vasomotor rhinitis/allergic rhinitis for 
which he was entitled to a commensurate level of disability.  

In September 2002, the veteran testified at a video 
conference before the undersigned, and said that private 
medical evidence showed that he had nasal polyps.  His 
current symptoms were continuous nose dripping, draining in 
the throat, and coughing.  He used nose drops and nasal 
sprays to relieve his discomfort.  


II.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims (Court) Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 1991 & Supp. 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's vasomotor rhinitis has been evaluated under 38 
C.F.R. § 4.97, Diagnostic Code 6522 (2002), for the same.  
Under Diagnostic Code 6522 an obstruction of the nasal 
passage of greater than fifty percent on both sides or 
complete obstruction on one side without polyps is evaluated 
as 10 percent disabling.  Polyps and a greater than fifty 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side warrant a 30 percent 
evaluation.  Id.  

Also applicable is Diagnostic Code 6523 , for bacterial 
rhinitis.  Under Diagnostic Code 6523 permanent hypertrophy 
of the turbinates and obstruction of the nasal passage of 
greater than fifty percent on both sides or complete 
obstruction on one side warrants a 10 percent rating.  
Rhinoscleroma is evaluated at fifty percent.  38 C.F.R. 
§ 4.97, Diagnostic Code 6523 (2002).  

Applying the facts in this case to these criteria, the Board 
finds that a compensable rating is certainly warranted.  The 
evidence of record shows that the veteran has had increased 
symptomatology with his service-connected vasomotor rhinitis 
disability.  While VA examination in October 2001 showed no 
polyps, private treatment records showed polyps associated 
with rhinitis in August 2001.  On CT scan in December 2001, 
embedded polyps were again demonstrated.  The veteran's 
private physician wrote a statement indicating the constant 
nature of the veteran's rhinitis disability, and the increase 
in severity of the disorder.  The veteran testified that he 
has continuous nose dripping, draining in the throat, and 
coughing.  His subjective complaints, taken together with the 
objective medical evidence of record showing nasal polyps 
associated with his service-connected rhinitis disability, 
and a medical opinion by the veteran's private treating 
physician that the disability has worsened, justifies an 
increased rating in this instance.  

Here, there is a question as to which of two evaluations 
shall be applied, because there is objective evidence of 
polyps, but not of a greater than fifty percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  The higher evaluation of 30 percent will be 
assigned in this instance because the disability picture more 
nearly approximates the criteria required for that rating, 
and not the lower, 10 percent rating.  38 C.F.R. § 4.7 
(2002).  A rating higher than 30 percent is not warranted, 
however, since the veteran's diagnosis has consistently been 
rhinitis, with no indication of rhinoscleroma.  Accordingly, 
a rating of 50 percent under Diagnostic Code 6523 is 
inappropriate.  Higher ratings under other diagnostic codes 
are not indicated.

The Board has considered assigning an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2002), but notes 
that the veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, it has not been alleged or shown that 
the veteran has required frequent hospitalizations for his 
rhinitis disability, nor is there any indication that such 
disability has produced marked interference with employment.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 3.321(b)(1) are not met.  See Brambley v. Principi, 17 
Vet. App. 20 (2003); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In view of the foregoing, the Board finds that the evidence 
of record supports the claim for a compensable rating of 30 
percent for vasomotor rhinitis; and, indeed the benefit-of-
the-doubt doctrine has been applied in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

A 30 percent rating for vasomotor rhinitis is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.  


REMAND

With regard to the claim of an increased rating for lumbar 
spine degenerative arthritis, the veteran was last evaluated 
by VA in October 2001.  At that time, the claims folder was 
not made available to the examiner.  During the course of 
this appeal, possible applicable rating criteria, referable 
to intervertebral disc syndrome, has been changed.  In March 
2003, the Board notified the veteran of these changes and 
provided him with a copy of the revised rating criteria.  In 
May 2003, he responded that he had no further evidence to 
submit regarding this claim.  At this juncture, the Board 
determines that the veteran should undergo a VA orthopedic 
examination to determine the current level of severity of his 
service-connected low back disability.  

With regard to the claims of service connection for 
hyperlipidemia and coronary artery disease,  the record shows 
that the veteran had hyperlipidemia in service in 1977.  
There is no diagnosis of coronary artery disease in service.  
However, in September 2001, the veteran's private physician 
Dr. Mulrow, essentially stated that hyperlipidemia is one of 
the risk factors for coronary disease, and that the veteran's 
hyperlipidemia was a participant in the progression of his 
disease which ultimately resulted in bypass surgery (in July 
1992).  The record shows that the veteran currently has 
coronary artery disease.  Taking into consideration Dr. 
Mulrow's opinion, the veteran should undergo VA examination 
to determine whether his current coronary artery disease had 
its onset in service, as evidence by elevated lipids, 
hyperlipidemia, shown in service.  

In this regard, it is noted that hyperlipidemia is general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc. DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 795 (28th ed. 1994); see also 61 Federal Register 
20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  The term "disability" as used for VA purposes 
refers to impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  
Therefore, it is unclear whether the single occasion in 
service when hyperlipidemia was noted diagnosed demonstrates 
that the veteran has hyperlipidemia as a chronic, current 
disability.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected lumbar 
spine degenerative arthritis disability.  
The claims folder must be reviewed by the 
examiner during the course of the 
examination.  The examiner is asked to 
report on the physical findings of the 
lower back, including range of motion, 
and to consider the functional impairment 
of the veteran's ability to engage in 
other activities, and the effect of pain 
on the functional abilities.  Any 
neurological finding should be described, 
including whether there is intervertebral 
disc syndrome, and whether it is present 
in more than one spinal segment.  

3.  The veteran should be afforded a VA 
examination to determine whether it is at 
least as likely as not that in-service 
manifestations of hyperlipidemia resulted 
in his current coronary artery disease.  
The claims folder must be reviewed by the 
examiner during the course of the 
evaluation.  The examiner is asked to 
provide all rationale and a basis for the 
opinions expressed.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to an increased rating for 
lumbar spine degenerative arthritis, and 
service connection for hyperlipidimia and 
coronary artery disease.  The RO should 
bear in mind that the schedular criteria 
for evaluating the lower back were 
amended effective September 23, 2002.  
Therefore, consistent with the holding in 
Karnas v. Derwinski, 1 Vet.  App. 
308 (1991), for the period prior to 
September 23, 2002, the RO should 
consider the pre-September 2002 schedular 
criteria in evaluating that disability.  
For the period after that date, the RO 
should consider both the old criteria and 
the new criteria that became effective in 
September 2002, and assign the more 
favorable rating.

5.  The veteran is advised that the 
conduct of the medical examinations as 
directed in this remand is necessary for 
a comprehensive and correct adjudication 
of his claims.  38 C.F.R. § 3.655 (b) 
(2002).  The veteran's cooperation in 
reporting for the examinations is both 
critical and appreciated.  However, he is 
further advised that his failure to 
report for the examination, without good 
cause, may result in the claim being 
considered on the evidence now of record 
or denied.

6.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the May 
2002 and June 2002 statements of the 
case.  An  appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	K. B. CONNER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


